Plaintiff in error was convicted in the county court of Wagoner county, on a charge of maintaining a place for the unlawful sale of intoxicating liquor, and on July 1, 1911, adjudged to pay a fine of fifty dollars and be confined in the county jail for a period of thirty days. The appeal was filed in this court on the 9th day of September, 1911. The Attorney General has filed a motion to dismiss the appeal on the following grounds:
"Because the record shows that this is an attempted appeal from a judgment of conviction for a misdemeanor, rendered in the county *Page 696 
court of Wagoner county on the 1st day of July, 1911, and the petition in error and case-made were not filed in this court until the 9th day of September, 1911, more than sixty days after the rendition of such judgment, no order having been made extending the time for filing petition in error and case-made in this court beyond the time allowed by law."
There has been no reply to the motion, and we take it as confessed. The motion is sustained, and the appeal accordingly dismissed.